Van Valkenburg, J.
Plaintiff, an employee of Ford Motor Company, was injured when he fell through a hatchway located on the roof of Ford’s Dearborn Iron Foundry. Plaintiff was working on the roof of the foundry, stepped upon the hatch cover to get a piece of material, whereupon the hatch cover gave way and he fell to the floor 40 feet below. It was plaintiff’s contention that defendant company was the designer and constructor of the hatch and that the design of the hatch was improper in that it would not bear the weight of a man.
Defendant, while admitting that it constructed a hatch for the roof of the foundry and admitting that the hatch it constructed would not support the weight of a man, denied liability, asserting that: (1) as a matter of law it owed no duty to construct a hatch which would support the weight of a man and therefore owed no duty to plaintiff; (2) the hatch which plaintiff fell through was not the hatch which it had designed and constructed; and (3) in any event plaintiff was contributorily negligent as a matter of law.
At the trial it was brought out that defendant *3had agreed to design and fabricate the hatch to cover a hole that defendant had cut in the roof in order to bring in certain dust collectors which defendant was installing in the foundry. Since it was an oral agreement between Ford and defendant, no specific instructions were given as to how the cover was to be constructed, although there was some testimony that Ford requested that the hatch be peaked at the center. At the conclusion of proofs the trial judge granted defendant’s motion for a directed verdict of no cause for action. Plaintiff appealed.
Defendant asserts that as a matter of law it had no duty running to plaintiff, the breach of which was the proximate cause of plaintiff’s injuries. The question of whether a legal duty exists is, of course, a question of law. Elbert v Saginaw, 363 Mich 463, 476; 109 NW2d 879, 885 (1961). The trial judge determined that there was no duty running from defendant to plaintiff. In this determination the trial court erred.
Since defendant’s employees had worked on the roof when installing the dust collectors, it knew that men worked thereon. It was a question of fact as to whether it was foreseeable on defendant’s part that other persons would be on the roof and that such persons might attempt to step upon the hatch. If these acts were foreseeable, then defendant did have the duty to design and construct a "safe” hatch cover, i.e., a hatch cover which either would support the weight of a man or would alert the man to the danger or inappropriateness of standing upon the hatch cover. Since defendant’s "duty” is dependent upon whether plaintiff’s presence upon the roof and stepping upon the hatch cover was foreseeable, and inasmuch as the question of foreseeability is a question of fact, the trial judge erred in granting the motion for a directed *4verdict in favor of defendant, rather than allowing the jury to do its job.
This brings us to the next question, whether there was sufficient evidence for the jury to determine that the hatch cover which plaintiff fell through was the one designed and constructed by defendant. Basicálly, it was defendant’s claim that since plaintiff indicated the cover he fell through was flat, it could not be the cover constructed by defendant, since they constructed a hatch cover with a peak of about eighteen inches at the center. It will suffice to say that there were other witnesses who testified that the hatch cover through which plaintiff fell was the one constructed by defendant. It was for the jury to determine where the truth lay.
By the same token, whether plaintiff’s stepping upon the cover amounted to contributory negligence is a question of fact for the jury to decide. Certainly, if as plaintiff claims, the cover was basically flat and unguarded, it is a question for the jury to determine whether stepping upon such a cover constituted contributory negligence.
Reversed and remanded for a new trial. Costs to abide the final result.
All concurred.